Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
1.	This Action is in response to applicant’s amendment filed on 01/27/2021.
2.	Claims 1, 8, 9, 14, 16 and 18 are amended.
3.	Claim 3 is canceled.
4.	Claims 1, 2 and 4-20 are rejected.

Response to Arguments
5.	Applicant’s arguments and amendments filed on 01/27/2021 have been carefully considered but they are not deemed fully persuasive.  
Applicant’s arguments regarding the 35 USC 101 rejection of claims 8 and 14 are fully persuasive. Therefore the 35 USC 101 rejection of claims 8 and 14 is withdrawn.
Applicant’s arguments and amendments regarding the 35 USC 112(b) rejection of claim 1 is fully persuasive. Therefore the 35 USC 112(b) rejection of claim 1 is withdrawn.
	Claims 8, 14 and 15 are not amended to be in independent form. Therefore the claim objection of claims 8, 14 and 15 is respectfully maintained below.
Applicant’s remaining arguments regarding the 35 USC 102(a)(1) of claims 1-20 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).

Claim Objections
6.	Claims 8, 14 and 15 are objected to as they should be written in independent form. For purpose of examination examiner considers claims 8, 14 and 15 having the same limitations of the independent claims 1, 9 and will be rejected accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1, 2 and 4-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Govindaraju et al. (U.S. Patent Application Publication 2017/0295503 A1) hereinafter Govindaraju, in view of Sharma (U.S. Patent Application Publication 2015/0326539 A1).

10. Regarding claim 1, Govindaraju discloses a method of managing a network system, comprising: 
receiving, at a network adapter, an access request from a client, the access request including first header information and first payload information (see paragraphs [0044]); 
transmitting the first header information to a load balancing server associated with the network adapter (see paragraphs [0023], [0044-45] and [0055-0057]); 
receiving updated first header information from the load balancing server, wherein the updated first header information is determined by the load balancing server based on the received first header information and an identifier of the load balancing server (see paragraphs [0023], [0044-45] and [0055-0057] shows updated header information), and wherein the updated first header information indicates a destination server to which the access request is to be transmitted; and generating, based on the updated first header information and the first payload information, an updated access request (see paragraphs [0023], [0044-45] and [0055-0057] shows updated header to destination);

Govindaraju does not expressly disclose wherein transmitting the first header information to the load balancing server comprises: removing the first payload information from the access request to obtain a modified access request, the modified access request including the first header information; and transmitting the modified access request to the load balancing server.
However, in analogous art Sharma disclosed wherein transmitting the first header information to the load balancing server comprises:
removing the first payload information from the access request to obtain a modified access request, the modified access request including the first header information (see paragraph [0153-0154] shows removing payload and [0279] shows second authentication data (modified access request) which includes portion of first header and payload hashed); and 
transmitting the modified access request to the load balancing server (see paragraph [0364]); 
One of ordinary skill in the art would have been motivated to combine the teachings of Govindaraju and Sharma since Govindaraju teaches a wireless network system where wireless nodes communicate with or without matching virtual IP addresses, meaning the problems that are noticed would need to be corrected for the system to run smoothly and Sharma teaches a secure way of communicating in a wireless sensor network, and as such both are within the same environment. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the secure communication techniques by Sharma into the Wireless network system of Govindaraju in order to improve security 

Claim 8 recites a computer program product that further includes limitations that are substantially similar to claim 1. Govindaraju disclosed a computer program product (see Fig.1). As such, is rejected under the same rationale as above.
Claim 9 recites a method that further includes limitations that are substantially similar to claim 1. As such, is rejected under the same rationale as above.
Claim 14 recites a computer program product that further includes limitations that are substantially similar to claim 1. Govindaraju disclosed a computer program product (see Fig.1). As such, is rejected under the same rationale as above.
Claim 15 recites a device that further includes limitations that are substantially similar to claim 1. Govindaraju disclosed a device (see Fig.1). As such, is rejected under the same rationale as above.
Claim 16 recites a device that further includes limitations that are substantially similar to claim 1. Govindaraju disclosed a device (see Fig.1). As such, is rejected under the same rationale as above.
	
11.	Regarding claims 2 and 17, Govindaraju and Sharma disclosed the method of claim 1, further comprising: transmitting the updated access request to the destination server (see paragraphs [0057]).

12.	Regarding claims 4, 10 and 18. Govindaraju and Sharma disclosed the method of claim 1, wherein generating the updated access request comprises: obtaining, from the load balancing server, a correspondence between the load balancing server and the client; and determining, from a set of stored payload information and based on the correspondence, the first payload information corresponding to the updated first header information (see paragraphs [0055-0057]).

13.	Regarding claims 5 and 17, Govindaraju and Sharma disclosed the method of claim 1, further comprising: storing the first payload information in a set of payload information (see paragraphs [0055-0057]).

14.	Regarding claims 6, 12 and 19, Govindaraju and Sharma disclosed the method of claim 1, further comprising: 
receiving, at the network adapter, a response to the access request from the destination server, the response including second header information and second payload information; transmitting the second header information to the load balancing server (see paragraphs [0023], [0044-45] and [0055-0057]); 
receiving the updated second header information from the load balancing server, wherein the updated second header information is determined by the load balancing server based on the received second header information and the identifier of the load balancing server, and wherein the updated second header information indicates the client to which the response is to be transmitted (see paragraphs [0023], [0044-45] and [0055-0057]); and 


15.	Regarding claims 7, 13 and 20. Govindaraju and Sharma disclosed the method of claim 6, further comprising: obtaining, from the load balancing server, a correspondence between the load balancing server and the client; and determining, from a set of stored payload information and based on the correspondence, the second payload information corresponding to the updated second header information (see paragraphs [0023], [0044-45] and [0055-0057]).

16.	Regarding claim 11, Govindaraju and Sharma disclosed the method of claim 9, wherein updating the first header information comprises: obtaining an identifier of the client from the first header information; and replacing the identifier of the client with the identifier of the load balancing server (see paragraphs [0056-0057]).

17.	Regarding claim 21, Govindaraju and Sharma disclosed the method of claim 9, 
wherein transmitting the updated first header information to the network adapter is performed such that the network adapter combines the updated first header information and the first payload information to generate the updated access request (Sharma, see paragraph [0279] shows second authentication data (updated access request) which includes portion of first header and payload hashed (combined)).
The same motivation to combine as claim 1 applies to claim 21.

Conclusion

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Overhead associated with packet communication is reduced by combining or eliminating one or more fields of a packet. In some implementations, a reduction in overhead associated with packets employing security (e.g., IEEE 802.11ah packets) can be achieved by reducing overhead associated with verification-related fields. For example, a packet can include a merged frame check sequence (FCS) and an integrity check value (ICV). In some implementations, an FCS is omitted from a packet. (Cho et al., ‘3235)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davoud Zand whose telephone number is (571) 272-2697. The examiner can normally be reached Monday through Thursday from 8:30am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        02/20/2021